                                                                           Joseph H. Mizrahi – Attorney
                                                                           300 Cadman Plaza W, 12th Floor
                                                                                      Brooklyn, NY 11201
                                                                         P: 929-575-4175 | F: 929-575-4195
                                                                         E: joseph@cml.legal | W: cml.legal




                                                           November 11, 2019


VIA ECF
Hon. Judge Failla
United States District Judge
Southern District of New York
                                                               MEMO ENDORSED
40 Centre Street
New York, NY 10007


       Re:   Diaz v. SJV USA Inc.; Case No. 1:19-cv-08276-KPF

Dear Judge Failla,

       The undersigned represents Plaintiff Edwin Diaz (hereinafter “Plaintiff”) in the above-
referenced matter.

       The initial conference for this matter is set for Tuesday, December 17, 2019 at 10:00 a.m. It
is now November 11, 2019, and Defendant has yet to appear. Defendants answer was due October
1, 2019. Plaintiff is in the process of obtaining a Certificate of Default from the Clerk of the Court
as to Defendant, SJV USA Inc, and will promptly be moving the Court for a Default Judgement in
accordance with its Individual Rules.

        In light of the above, the undersigned requests that the December 17th Conference be
adjourned sine die, and further requests that Plaintiff be granted an additional 30 days in which to
both obtain said Certificate of Default and present the Court with an Order to Show Cause for
default judgment.

       Thank you for your time and consideration of the above request.


                                                             Respectfully submitted,

                                                             /s/ Joseph H. Mizrahi__
                                                             Joseph H. Mizrahi, Esq.
Application GRANTED. The initial pretrial conference currently
scheduled for December 17, 2019, is hereby ADJOURNED sine die.
Plaintiff shall file his anticipated motion for an order to show
cause and supporting papers on or before December 12, 2019.

Dated:   November 12, 2019        SO ORDERED.
         New York, New York



                                  HON. KATHERINE POLK FAILLA
                                  UNITED STATES DISTRICT JUDGE
